SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant ý Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement oSoliciting Material Under Rule 14a-12 oConfidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ýDefinitive Proxy Statement oDefinitive Additional Materials Palomar Medical Technologies, Inc. ————— (Name of Registrant as Specified In Its Charter) ————— (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1) Title of each class of securities to which transaction applies: ————— (2) Aggregate number of securities to which transaction applies: ————— (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): ————— (4) Proposed maximum aggregate value of transaction: ————— (5) Total fee paid: ————— o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: ————— (2) Form, Schedule or Registration Statement No.: ————— (3) Filing Party: ————— (4) Date Filed: ————— April 12, Dear Stockholder: You are cordially invited to attend the 2010 annual meeting of stockholders of Palomar Medical Technologies, Inc., which will be held on Wednesday, May 19, 2010 at 10:00 a.m. at our new headquarters located at 15 Network Drive, Burlington, Massachusetts 01803 and thereafter as it may be adjourned from time to time. At this year’s annual meeting, you will be asked to elect six (6) directors to our board of directors; to ratify the selection of Ernst & Young LLP as our independent registered public accounting firm for fiscal 2010; and to transact such other business as may properly come before the meeting or any adjournments thereof. Details of the matters to be considered at the meeting are contained in the attached notice of annual meeting and proxy statement, which we urge you to consider carefully. As a stockholder, your vote is important. Whether or not you plan to attend the meeting, please complete, date, sign and return your proxy card promptly in the enclosed envelope, which requires no postage if mailed in the United States. If you attend the meeting, you may vote in person if you wish, even if you have previously returned your proxy card. Thank you for your cooperation, continued support and interest in Palomar Medical Technologies, Inc. Sincerely, Louis P.
